DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Objection to the instant Specification for the title of the invention not being descriptive is withdrawn in light of the Amendment to the instant Specification.

Allowable Subject Matter
Claims 1 – 6 and 8 – 20 (renumbered 1 – 19) are allowed.
The following is an examiner’s statement of reasons for allowance:
Seo et al. (U.S. PG Pub 2015/0084912) teach a display device comprising: a substrate (Figure 2, Element 100, Sub-Element substrate); a plurality of first electrodes (Element 111) disposed in a matrix (Seen in Figure 2) of a first direction (Element not labeled, but is the vertical direction) and a second direction (Element not labeled, but is the horizontal direction), in a display region (Element 110) of the substrate (Element 100, Sub-Element substrate); a plurality of pixel electrodes (Element Pixel Electrodes) disposed in a matrix (Paragraph 37) in the display region (Element 110); a plurality of second electrodes (Element 121) disposed along the second direction (Element not labeled, but is the horizontal direction) in a peripheral region (Element 120) outside (Seen in Figure 2) the display region (Element 110); a driver (Element 200) configured to supply a drive signal to the first electrodes (Element 111) and the second electrodes (Element 121); and a plurality of first wires (Element 112) arranged in the first direction (Element not labeled, but is the vertical direction) and coupled to the respective first electrodes (Element 111), a plurality of second wires (Element 122) arranged in the first direction (Element not labeled, but is the vertical direction) and coupled to the respective second electrodes (Element 121), wherein the first electrodes (Element 111) are arranged at a first pitch (Seen in Figure 2) in the second direction (Element not labeled, but is the horizontal direction), the second electrodes (Element 121) are arranged at the first pitch (Seen in Figure 2) in the second direction (Element not labeled, but is the horizontal direction), and a pitch (Seen in Figure 4) of the second wires (Element 122) in the first direction (Element not labeled, but is the vertical direction) is different from (Seen in Figures 2 and 4) a pitch (Seen in Figure 2) of the first wires (Element 112) in the first direction (Element not labeled, but is the vertical direction).
Noguchi et al. (U.S. PG Pub 2010/0182273) teach wherein in a third direction (Seen in Figures 17 and 19) perpendicular to a surface (Paragraph 80) of the substrate (Element 21), the first electrodes (Element 43) are disposed in a first layer (Element 43) that is between the pixel electrodes (Element 22) and the first wires (Seen in Figure 5), and the second electrodes (Element 44) are provided in a second layer (Element 6) in which the pixel electrodes (Element 22) are disposed, the second layer (Element 6) being different from the first layer (Element 43).
The prior art of record fails to teach at least “a plurality of third electrodes disposed along the first direction in the peripheral region; and a plurality of third wires arranged in the first direction and coupled to the respective third electrodes, wherein the first electrodes are arranged at a second pitch in the first direction, the third electrodes are arranged at the second pitch in the first direction, and a pitch between one of the third wires and one of the first wires adjacent to the one of third wires in the first direction is the same as the pitch of the first wires” in combination with the limitations of Claim 1.
The prior art of record fails to teach at least “a fourth electrode disposed adjacent to one of the second electrodes in the peripheral region, the one being outermost in the second direction; and a fourth wire extending in the second direction and coupled to the fourth electrode, wherein a pitch between the fourth wire and one of the second wires adjacent to the fourth wire in the first direction is the same as a pitch of the second wires in the first direction” in combination with the limitations of Claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625